 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                                Case No. CR 18-541 JST
 8                     Plaintiff,                              [PROPOSED] ORDER TO CONTINUE
                                                               CHANGE OF PLEA HEARING
 9             v.
10    CARLOS MARTINEZ-PAREDES,
11                     Defendant.
12
           For the reasons set forth in the parties’ stipulation, and good cause appearing, the Court hereby:
13
           (1) Continues the change-of-plea proceeding set in this matter from January 4, 2019 until
14
     January 25, 2019; and
15
           (2) Finds that time should be excluded from January 4, 2019 through January 25, 2019, under
16
     the Speedy Trial Act for effective preparation of counsel to permit the parties to reach a disposition in
17
     this matter pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), and that failure to grant the requested exclusion
18
     of time would deny the Defendant the time for effective preparation of counsel and would result in a
19
     miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(iv).
20

21                  IT IS SO ORDERED.
22

23    Dated:        December 19, 2018
                                                               HONORABLE JON S. TIGAR
24                                                             United States District Judge
25

26
27

28

     [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA HEARING
     MARTINEZ-PAREDE, CASE NO. CR 18-541-JST
                                                           1
